Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 1 of 12




     EXHIBIT A
Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 2 of 12
Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 3 of 12
Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 4 of 12




     EXHIBIT B
Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 5 of 12
Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 6 of 12
Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 7 of 12
Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 8 of 12
Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 9 of 12




     EXHIBIT C
Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 10 of 12
Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 11 of 12




     EXHIBIT D
Case 2:20-cv-00390-DWL Document 1-4 Filed 02/21/20 Page 12 of 12
